COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00610-CR


RHONALD MARTINEZ A/K/A                                             APPELLANT
RONALD MARTINEZ

                                        V.

THE STATE OF TEXAS                                                      STATE


                                     ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1253416D

                                     ----------

                          MEMORANDUM OPINION 1

                                     ----------

      Appellant Rhonald Martinez a/k/a Ronald Martinez appeals his conviction

and forty-year sentence for possessing and intending to deliver between four and

two hundred grams of methamphetamine. 2 He contends that the trial court erred

      1
         See Tex. R. App. P. 47.4.
      2
         See Tex. Health & Safety Code Ann. §§ 481.102(6), .112(a), (d) (West
2010).
by denying his motion to suppress evidence that the police obtained through an

alleged violation of his constitutional rights. We affirm.

                                Background Facts

      One night in September 2011, Fort Worth Police Department Officer Aaron

Cade was on patrol in a “high crime, very high drug activity area” when he saw a

car with a defective license plate and an expired registration. 3 Officer Cade

conducted a traffic stop. As he approached appellant’s car, appellant lowered his

driver’s side window, quickly raised it back up, and began stepping out of the car.

Officer Cade instructed appellant to sit in the car, but appellant said that his

window was not working.        Nonetheless, appellant sat in the car and again

lowered the window.

      Officer Cade asked appellant for his identification and told him why he had

been stopped. Then, Officer Cade asked him where he was going and what he

was doing. Appellant could not answer those questions. He appeared to be

“really nervous”; his hand shook as he handed Officer Cade his driver’s license,

his voice was unsteady, and he was sweating. 4           When Officer Cade asked

appellant why he was nervous, appellant said, “I respect the police.” Officer

Cade asked whether appellant had anything illegal in the car, and appellant said


      3
        The facts in this section are based on Officer Cade’s testimony. Appellant
testified to different facts.
      4
       Officer Cade testified that it was not hot in the late night when he pulled
appellant over.


                                          2
that he did not. Based on appellant’s strange behavior, Officer Cade called for

the help of another officer.

      By consent, Officer Cade searched appellant’s clothing but found nothing

of consequence. Officer Cade also asked if he could search appellant’s car.

Appellant initially said yes. But when Officer Cade attempted to open the car, he

noticed that appellant had locked its doors and had left its keys in the ignition

with the car still running. Because appellant had given consent for Officer Cade

to search the car but had then locked it with the keys inside, Officer Cade

became “fairly certain . . . that [appellant] was hiding something.” Officer Cade

called for a narcotics dog and detained appellant in the back of the patrol car. 5

Appellant then withdrew his consent for the search of the car.

      Minutes later, the narcotics dog—“Z”—arrived and “hit” on the driver’s side

door of appellant’s car. The police, believing that they had developed probable

      5
       Officer Cade recognized that appellant did not have a weapon, had
followed all instructions, and had not acted in a threatening way. When asked
why he had placed appellant in the patrol car, Officer Cade testified,

      [I]t was a couple of different reasons. One is [that] when the dog
      gets on scene, you can’t have anyone standing outside the vehicle.
      The other one is just based on the way he was acting. I didn’t know
      what he was going to do. It’s safer for me and safer for him if I just
      put him in the back of my vehicle.

             ....

             It’s been my experience that when people act nervous like
      that, when they do strange things like that, that sometimes . . . they
      may run, which poses . . . an officer safety issue. They might fight,
      which again poses an officer safety issue.


                                        3
cause to search the car, found a way to open it, searched it without obtaining a

warrant, and discovered a baggie containing methamphetamine under the

driver’s   side   seat.     Appellant’s   car   also   contained     marijuana,    more

methamphetamine in the glove box, several empty baggies that had the potential

to be used for packaging methamphetamine, and a syringe.                  Officer Cade

arrested appellant without writing citations or warnings for the traffic offenses.

From the traffic stop to appellant’s arrest, thirteen minutes elapsed.

      A grand jury indicted appellant with possessing while intending to deliver

between four and two hundred grams of methamphetamine.                      Appellant’s

indictment included a paragraph alleging that he had been previously convicted

of two felony offenses. The trial court appointed counsel to represent appellant.

Appellant filed several pretrial motions, including a motion to suppress evidence

“obtained as a result of illegal acts on behalf of the Government.” Specifically, in

the motion to suppress, appellant contended that his roadside detention was not

reasonable.

      The trial court denied appellant’s motion to suppress. Appellant waived his

right to a jury trial and pled not guilty. At trial, he testified that he did not own the

car he was driving on the night of his arrest, that he never gave consent for

Officer Cade to search the car or his clothes, and that he did not know drugs

were in the car before his arrest.




                                           4
      The trial court convicted appellant, found the allegations in the indictment’s

enhancement paragraph to be true, received a presentence investigation report,

and sentenced him to forty years’ confinement. Appellant brought this appeal.

                           Denial of Motion to Suppress

      In his only issue, appellant contends that the trial court erred by denying

his motion to suppress. We review a trial court’s ruling on a motion to suppress

under a bifurcated standard of review. Amador v. State, 221 S.W.3d 666, 673

(Tex. Crim. App. 2007). In reviewing the trial court’s decision, we do not engage

in our own factual review. Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim.

App. 1990). The trial judge is the sole trier of fact and judge of the credibility of

the witnesses and the weight to be given their testimony. Wiede v. State, 214
S.W.3d 17, 24–25 (Tex. Crim. App. 2007).

      Therefore, we give almost total deference to the trial court’s rulings on

(1) questions of historical fact, even if the trial court’s determination of those facts

was not based on an evaluation of credibility and demeanor, and (2) application-

of-law-to-fact questions that turn on an evaluation of credibility and demeanor.

Amador, 221 S.W.3d at 673; Montanez v. State, 195 S.W.3d 101, 108–09 (Tex.

Crim. App. 2006); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App.

2002). But when application-of-law-to-fact questions do not turn on the credibility

and demeanor of the witnesses, we review the trial court’s rulings on those

questions de novo. Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d
604, 607 (Tex. Crim. App. 2005); Johnson, 68 S.W.3d at 652–53.


                                           5
      Stated another way, we must view the evidence in the light most favorable

to the trial court’s ruling on a motion to suppress. Wiede, 214 S.W.3d at 24;

State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006).     When the record

is silent on the reasons for the court’s ruling, or when there are no explicit fact

findings, we imply the necessary fact findings that would support the court’s

ruling if the evidence, viewed in the light most favorable to the ruling, supports

those findings. State v. Garcia-Cantu, 253 S.W.3d 236, 241 (Tex. Crim. App.

2008); see Wiede, 214 S.W.3d at 25. We then review the trial court’s legal ruling

de novo unless the implied fact findings supported by the record are also

dispositive of the legal ruling. Kelly, 204 S.W.3d at 819; see also Wade v. State,

422 S.W.3d 661, 669 (Tex. Crim. App. 2013) (“[T]he question of whether a

certain set of historical facts gives rise to reasonable suspicion is reviewed de

novo.”).

      In the trial court, appellant argued,

      The . . . subjective . . . I think he may be hiding something, is not
      specific. It is not articulable. It is not physical. It is nothing more
      than speculation[,] and speculation is not sufficient, one, to detain
      someone as he was on a traffic citation . . . and, two, to search his
      vehicle as they did. . . .

            The law is pretty clear that a police officer’s idea that
      somebody is nervous, particularly this police officer since he’s stated
      he has no medical or psychological training, it is not sufficient.
      Although he is clearly vague and arbitrary and evasive, I think we
      have established for the Court that the business of the traffic citation
      was concluded when [Officer Cade] embarked on this fishing
      expedition, unauthorized detention, and illegal search of the vehicle
      and the trunk.



                                          6
The State contended that appellant’s traffic offenses justified the initial traffic stop

and that appellant’s acts after the stop justified a modestly prolonged detention.

Appellant replied,

      I think the Court can see there may have been a legitimate basis for
      a traffic stop,[6] but . . . that legitimate basis . . . evaporated because
      this officer wasn’t the least bit interested in the traffic stop or . . .
      discussing the traffic stop or doing any of the things that he was
      legitimately entitled to do, but rather, in fact . . . [was] intent on a
      fishing expedition.

The trial court overruled the motion to suppress, finding that traffic violations

supported the original detention and that “given the circumstances involved in the

case[,] [Officer Cade] also had a reasonable suspicion to continue to detain

[appellant] for a brief period of time and to summon . . . the drug dog.”

      On appeal, appellant similarly argues that the extension of his original

detention was unlawful because it was “longer than . . . necessary to effectuate

the reason for the detention.” He contends that Officer Cade did not develop

“additional reasonable suspicion”—outside of the traffic offenses—to detain him

beyond the time it would take to issue a warning or citation.



      6
         Similarly, appellant testified at trial and has conceded on appeal that his
initial detention for traffic violations was legitimate. Moreover, appellant does not
expressly contend on appeal that the warrantless search of the car violated his
rights for reasons unrelated to the extension of his detention until the narcotics
dog arrived. When a “[narcotics] dog alerts, the presence of drugs is confirmed,
and police may make a warrantless search.” Matthews v. State, 431 S.W.3d
596, 603–04 (Tex. Crim. App. 2014). Finally, while appellant challenges the
justification for his extended detention, he does not independently challenge the
reasonableness of the length of that detention.


                                           7
        No evidence obtained by an officer in violation of the federal or Texas

constitutions shall be admitted against the accused on the trial of any criminal

case.       Tex. Code Crim. Proc. Ann. art. 38.23(a) (West 2005).      The Fourth

Amendment        protects   against   unreasonable   searches   and   seizures   by

government officials. U.S. Const. amend. IV; Wiede, 214 S.W.3d at 24. To

suppress evidence because of an alleged Fourth Amendment violation, the

defendant bears the initial burden of producing evidence that rebuts the

presumption of proper police conduct by showing that a search or seizure

occurred without a warrant. Amador, 221 S.W.3d at 672. Once the defendant

proves that a search or seizure occurred without a warrant, the State must

establish that the search or seizure was reasonable. Amador, 221 S.W.3d at

672–73; Torres v. State, 182 S.W.3d 899, 902 (Tex. Crim. App. 2005); Ford v.

State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005).

        A temporary detention, as opposed to an arrest, may be justified on less

than probable cause if a person is reasonably suspected of criminal activity. 7

Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880 (1968); Matthews, 431
S.W.3d at 602–03. Reasonable suspicion exists when based on the totality of

the circumstances, the officer has specific, articulable facts that when combined

with rational inferences from those facts, would lead him to reasonably conclude

        7
       A traffic stop is a temporary detention for Fourth Amendment purposes.
Vasquez v. State, 324 S.W.3d 912, 919 (Tex. App.—Houston [14th Dist.] 2010,
pet. ref’d) (citing Davis v. State, 947 S.W.2d 240, 243–45 (Tex. Crim. App.
1997)).


                                          8
that a particular person is, has been, or soon will be engaged in criminal activity.

Matthews, 431 S.W.3d at 603; Ford, 158 S.W.3d at 492. Reasonable suspicion

requires only “some minimal level of objective justification.” Hamal v. State, 390
S.W.3d 302, 306 (Tex. Crim. App. 2012).

      In determining whether an officer has reasonable suspicion, we look at the

totality of the circumstances through an objective lens, disregarding the officer’s

subjective intent. Matthews, 431 S.W.3d at 603. “Although some circumstances

may seem innocent in isolation, they will support an investigatory detention if

their combination leads to a reasonable conclusion that criminal activity is afoot.”

Id.; see Torrence v. State, No. 02-10-00027-CR, 2011 WL 2518807, at *4 (Tex.

App.—Fort Worth June 23, 2011, no pet.) (mem. op., not designated for

publication) (“We do not separately evaluate and accept or reject the individual

objective facts relied on to establish reasonable suspicion because doing so

does not adequately consider the totality of the circumstances . . . .”).

      “[C]ircumstances as will raise suspicion that illegal conduct is taking place

need not be criminal in themselves. Rather, they may include any facts which in

some measure render the likelihood of criminal conduct greater than it would

otherwise be.” Crockett v. State, 803 S.W.2d 308, 311 (Tex. Crim. App. 1991).

The facts must give rise to reasonable suspicion that “something of an apparently

criminal nature is brewing” but need not show “that the detainee has committed,

is committing, or is about to commit . . . a particular and distinctively identifiable

penal offense.” Derichsweiler v. State, 348 S.W.3d 906, 916–17 (Tex. Crim.


                                          9
App.), cert. denied, 132 S. Ct. 150 (2011).       At a minimum, the “suspicious

conduct relied upon by law enforcement officers must be sufficiently

distinguishable from that of innocent people under the same circumstances as to

clearly, if not conclusively, set the suspect apart from them.”       Crockett, 803
S.W.2d at 311; see also Torrence, 2011 WL 2518807, at *5 (recognizing that

“objective facts, meaningless to the untrained, can be combined with permissible

deductions from such facts to form a legitimate basis for suspicion of a particular

person”).

      “Reasonable suspicion is not a carte blanche for a prolonged detention

and investigation.” Matthews, 431 S.W.3d at 603. Thus, after completion of the

purposes of a legitimate traffic stop, the officer must have reasonable suspicion

to believe that additional criminal activity has occurred or is being committed to

justify continued detention of the suspect. Richardson v. State, 402 S.W.3d 272,

277 (Tex. App.—Fort Worth 2013, pet. ref’d) (explaining that a traffic stop may

not be used as a fishing expedition for unrelated criminal activity); see also

McAnally v. State, No. 02-08-00342-CR, 2009 WL 3956749, at *3 (Tex. App.—

Fort Worth Nov. 19, 2009, pet. ref’d) (mem. op., not designated for publication)

(“[I]f a valid traffic stop evolves into an investigative detention of other criminal

activity (such as possession of a controlled substance) so that a canine sniff can

take place, reasonable suspicion is required to prolong the detention . . . .”).

Such reasonable suspicion may arise from information discovered by the officer

during the lawful initial detention. Richardson, 402 S.W.3d at 277.


                                         10
      The question here is whether Officer Cade had specific and articulable

facts that, when viewed collectively and when combined with rational inferences

from those facts, led him to reasonably suspect that appellant had engaged in

criminal activity apart from the traffic violations and therefore prolong appellant’s

detention until the narcotics dog arrived.       In Matthews, in addition to an

anonymous tip, the court of criminal appeals relied on the defendant’s presence

in a high-crime area late at night, his odd behavior of “just sitting” in a van with

the engine off, his furtive movement to apparently conceal something near the

driver’s door, and his refusal to comply with officers’ request to show his hands

as facts supporting temporary detention before the arrival of a narcotics dog.
431 S.W.3d at 605.

      Similarly, in Hamal, the court of criminal appeals held that an officer had

reasonable suspicion to continue a traffic-offense-based detention for the arrival

of a narcotics dog. 390 S.W.3d at 304. The court concluded that the late-night

traffic stop, the defendant’s nervousness (including her shaking hands), 8 her

deception to the officer about her prior criminal record, and details about her prior

criminal record (including arrests for drug offenses) supported the prolonged

detention. Id. at 308; see also Foster v. State, 326 S.W.3d 609, 613 (Tex. Crim.


      8
        Appellant implores us to not consider his nervousness as a factor
affecting our reasonable suspicion determination. “Nervousness and a refusal to
answer an officer’s questions are insufficient by themselves to constitute
reasonable suspicion,” but nervous or evasive behavior is a relevant factor to
determine reasonable suspicion. Wade, 422 S.W.3d at 670–71.


                                         11
Ohio App. 2010) (explaining that location and time of day are relevant considerations

in a reasonable-suspicion analysis); Sieffert v. State, 290 S.W.3d 478, 484 (Tex.

App.—Amarillo 2009, no pet.) (explaining that “the time of day and the level of

criminal activity in an area may be factors to consider in determining reasonable

suspicion” but that a reasonable suspicion determination cannot stand on these

facts alone).

      Lower courts have likewise upheld continued detentions under facts similar

to those in this case. Most recently, in Adkins v. State, one of our sister courts

held that the police had reasonable suspicion to detain a defendant when the

defendant was very nervous, was found in a high-crime area and near a crime

scene, and made a furtive gesture by reaching into his waistband and placing

something in a truck. No. 01-13-00627-CR, 2014 WL 5465701, at *3–4 (Tex.

App.—Houston [1st Dist.] Oct. 28, 2014, no pet.) (mem. op., not designated for

publication); see also Amorella v. State, 554 S.W.2d 700, 701–03 (Tex. Crim.

App. 1977) (reasonable suspicion existed where defendant was with two other

men with trunk open outside business after hours, in a known high-crime area for

burglaries, and group immediately closed trunk and left after seeing officers).

      Similarly, in Erskin v. State, the same court held that the police had

reasonable suspicion for a prolonged roadside detention based on the

defendant’s unusual and nervous acts during a traffic stop and the stop’s

occurrence in an area known for drug crime. No. 01-08-00866-CR, 2010 WL
2025754, at *5–6 (Tex. App.—Houston [1st Dist.] May 20, 2010, no pet.) (mem.


                                        12
op., not designated for publication); see also Kimbell v. State, No. 05-11-01211-

CR, 2013 WL 4568049, at *6 (Tex. App.—Dallas Aug. 26, 2013, pet. ref’d) (mem.

op., not designated for publication) (concluding that an officer had reasonable

suspicion for an extended detention when the defendant was nervous as

exhibited by her shaking hands, failed to make eye contact, and had a criminal

history that included arrests for drug offenses); Kelly v. State, 331 S.W.3d 541,

549–50 (Tex. App.—Houston [14th Dist.] 2011, pet. ref’d) (concluding that a

defendant’s nervousness, furtive movements, and response to an officer’s

questions gave the officer reasonable suspicion to continue detention); Sanchez

v. State, No. 13-07-00516-CR, 2008 WL 6842090, at *6–7 (Tex. App.—Corpus

Christi Aug. 29, 2008, no pet.) (mem. op., not designated for publication)

(concluding that the defendant’s nervousness, his presence in a high-crime area,

his erratic behavior, and his implausible story to the police created reasonable

suspicion for extended detention); Dinh v. State, No. 02-02-00036-CR, 2003 WL
1090476, at *2 (Tex. App.—Fort Worth Mar. 13, 2003, no pet.) (mem. op., not

designated for publication) (“We conclude that appellant’s furtive movements

combined with his extreme nervousness and denial of responsibility for anything

a search might reveal gave rise to reasonable suspicion that he had contraband

in the vehicle.”)

      We conclude that appellant’s prolonged detention was justified for reasons

similar to those in the cases cited above. Officer Cade saw appellant behave

erratically and furtively; upon Officer Cade’s approach, appellant rolled down his


                                       13
driver’s side window, quickly rolled it back up, began to get out of his car to meet

Officer Cade, apparently lied to Officer Cade about the window’s ability to

function, and rolled it down again. 9 Appellant then showed signs of nervousness.

He sweat profusely, had shaking hands, and had a trembling voice.

      Next, appellant acted in a way that signaled that he might have been

hiding something. First, he gave evasive or unsure answers about where he had

been and where he was going. Then, after granting consent for Officer Cade to

search the car, he prevented Officer Cade from doing so by locking the car with

its keys in the ignition. 10 Finally, all of these actions occurred late at night and

while appellant was in a “high crime, very high drug activity area.”

      None of these factors, when viewed individually, would generate

reasonable suspicion of criminal activity. But we conclude that when viewed

      9
      On appeal, appellant argues that his acts and statement regarding the
window were not suspicious, reasoning,

      Rolling down the window and rolling it back up does not mean it is
      not broken. It could have been off the tracks or the mechanism
      [could have been] less than functional. . . . It is a common
      experience to roll down a car window and think that it is somehow
      malfunctioning and so the window is rolled up to prevent further
      damage.

Officer Cade did not testify that appellant presented this line of reasoning to him
at the scene. We cannot conclude that it was unreasonable for Officer Cade to
believe that appellant was acting oddly and suspiciously by rolling the window
down and up and then nonetheless stating that the window was broken.
      10
        During his testimony, appellant appeared to agree that a person’s locking
keys in a car with the car still running might create an appearance that the
person is trying to keep something hidden.


                                         14
collectively, these factors constitute sufficient specific and articulable facts, in

light of Officer Cade’s experience and personal knowledge and when coupled

with reasonable inferences therefrom, to reasonably warrant appellant’s

continued detention. 11 See Matthews, 431 S.W.3d at 605; Simpson v. State, 29
S.W.3d 324, 329 (Tex. App.—Houston [14th Dist.] 2000, pet. ref’d) (holding that

there was reasonable suspicion when in addition to the defendant’s nervousness,

the defendant immediately got out of the car when he was stopped, put his keys

in his pocket, and gave abrupt and unsure answers to the officer’s questions).

      Appellant contends that Officer Cade “did not even attempt to accomplish”

writing a citation or warning for the traffic offenses.   But even if we were to

assume that Officer Cade detained appellant with no intent of enforcing the traffic

offenses, we would still conclude that he had an objective basis for the prolonged

detention, which is all that the law requires. See Matthews, 431 S.W.3d at 603.

      For these reasons, we hold that the trial court did not err by overruling

appellant’s motion to suppress, and we overrule his only issue.




      11
        Although appellant’s testimony about events occurring after the traffic
stop, which was elicited after the trial court’s suppression ruling, differed from
Officer Cade’s testimony, the trial court was entitled to accept Officer Cade’s
testimony and reject appellant’s testimony. See Cisneros v. State, 290 S.W.3d
457, 465 (Tex. App.—Houston [14th Dist.] 2009, pet. dism’d).


                                        15
                               Conclusion

      Having overruled appellant’s sole issue, we affirm the trial court’s

judgment.


                                             /s/ Terrie Livingston

                                             TERRIE LIVINGSTON
                                             CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 29, 2015




                                    16